Mr. Justice Wole
delivered the opinion of the court.
In the District Court of Humacao Francisco Brene was charged with bearing a prohibited weapon. On appeal *139from a conviction the defendant alleges that the judgment is against the evidence. We find, however, that there were several witnesses who sufficiently identified the weapon in the hands of the defendant and there is no indication of any undue element in the appreciation of the evidence by the court.
The foregoing case was tried in union with one that charged Francisco Brene with having a weapon without 1 laving registered it with the Chief of Police of Juncos.
During the course of the trial a chief of police as a witness gave testimony that the defendant did not have a weapon registered with the Chief, of Police of San Lorenzo. The prosecuting attorney (Fiscal) maintained at the hearing that this use of the name of the City of San Lorenzo was practically a slip of the tongue.
The Government proceeds to say that the principal defense in this case was that the defendant and appellant did not have any kind of a revolver at any time during the progress of these proceedings. We agree with the prosecuting attorney that this general denial of having any weapon would include a negation of a registration of the weapon in Juncos. If a man insists and his principal defense is that he has no weapon at all, it is evident that although he had one he did not register any weapon with the Chief of Police of Juncos.
The judgment in each case should be affirmed.
Mr. Justice De Jesús took no part in the decision of this case.